DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Drawing amendments filed 23 August 2022 are accepted and entered. 
However, the drawings remain objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: first edge of lobed mixer 346.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-13 of U.S. Patent No. 10451001. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 8-13 are respectively included in the limitations of claims 29-34. That is, all the structures of claims 8-13 are required to perform the method of claims 29-34.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-28, 30, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim does not recite a claim number to which it depends. Thus, the metes and bounds of the claim are unclear. See also 112d rejection below. 
Regarding claims 23, 26, 30, 34, the recitation “substantially” parallel or perpendicular renders the claim indefinite because it is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what deviation from 90deg or 0deg is included by the term “substantially”, e.g. 89, 85, 80deg or 92, 95, 100deg; and ±1, 2, 5, 10deg.
Dependent claims 24-25, and 27-28 are rejected for depending from the above rejected claims. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conete 7677026.
Regarding Claim 15, Conete ‘026 teaches a method of manufacturing an exhaust mixing system (Title, Abstract l.1) comprising: 
fabricating an annular lobed mixer attachment flange (fastener shroud 10 for coupling mixer 20), wherein fabricating the lobed mixer attachment flange comprise:

    PNG
    media_image1.png
    797
    1177
    media_image1.png
    Greyscale

forming a ring (12) having a first leg (Fig 5A above) and a second leg (Fig 5A above) perpendicular to the first leg (Fig 5A)
forming a plurality of coupling fingers (tabs 13, Fig 5B above) projecting from the second leg in a direction parallel to the first leg (Figs 5A-B).
Regarding claim 16, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches fabricating a ceramic matrix composite (CMC) lobed mixer (Col.3 ll.26-31) configured to enhance mixing of bypass airflow with core airflow (Col.3 ll.5-15; Fig 1), wherein the CMC lobed mixer comprises a plurality of lobes (21,22; Fig 1).
Regarding claim 17, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches affixing the second leg of the ring (via 12) to an engine interface to couple the annular lobed mixer attachment flange to a turbofan engine (Figs 1, 4; Col.3 ll.4-15).
Regarding claim 18, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches forming the plurality of coupling fingers comprises forming two to four times as many coupling fingers as there are lobes in the plurality of lobes (Figs 1 and 4).
Regarding claim 19, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers (via 20a, 132).
Regarding claim 20, Conete ‘026 teaches all the limitations of the claimed invention as discussed above. Conete ‘026 further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers comprises affixing the CMC lobed mixer to each coupling finger such that there is a gap between the CMC lobed mixer and the second leg of the ring (Fig 5A below).

    PNG
    media_image2.png
    217
    557
    media_image2.png
    Greyscale


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruthemeyer 10132242.
Regarding claim 15, Ruthemeyer teaches a method of manufacturing an exhaust mixing system (Figs 2-11) comprising: 
fabricating an annular lobed mixer attachment flange (incl. 41, 60, 160), wherein fabricating the annular lobed mixer attachment flange comprises: 
forming a ring (41) having a first leg and a second leg (Figs 3 and/or 11 below) perpendicular to the first leg; and 

    PNG
    media_image3.png
    461
    886
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    633
    1378
    media_image4.png
    Greyscale

forming a plurality of coupling fingers (60, 160) projecting from the second leg in a direction parallel to the first leg, and directly connected to the second leg (Figs 3, 5, 10-11).
Regarding claim 16, Ruthemeyer teaches all the limitations of the claimed invention as discussed above. Ruthemeyer further teaches fabricating a ceramic matrix composite (CMC) lobed mixer (48; Col.4 ll.38-39) configured to enhance mixing of bypass airflow (17) with core airflow (15; Fig 1), wherein the CMC lobed mixer comprises a plurality of lobes (Figs 1-2 and 5).
Regarding claim 17, Ruthemeyer teaches all the limitations of the claimed invention as discussed above. Ruthemeyer further teaches affixing the second leg of the ring to an engine interface (Figs 2, 5 * ) to couple the annular lobed mixer attachment flange to a turbofan engine (10).
Regarding claim 19, Ruthemeyer teaches all the limitations of the claimed invention as discussed above. Ruthemeyer further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers (via fasteners 94).
Regarding claim 20, Ruthemeyer teaches all the limitations of the claimed invention as discussed above. Ruthemeyer further teaches affixing the CMC lobed mixer to each coupling finger of the plurality of coupling fingers comprises affixing the CMC lobed mixer to each coupling finger such that there is a gap between the CMC lobed mixer and the second leg of the ring (Figs 3 and/or 11 below).

    PNG
    media_image5.png
    461
    886
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    633
    1378
    media_image6.png
    Greyscale



Potentially Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims while resolving all 112 issues.


Response to Arguments 
	Applicant’s arguments filed 23 August 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
	In Summary: 
	Applicant asserts that Conete does not teach the fingers being directly coupled to the second leg. 
	However, the new interpretation of Conete discussed above, teaches all the limitations of claim 1 including the fingers (all of 13) being directly connected to the second leg. New reference Ruthemeyer also teaches these limitations as discussed above.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
: